Exhibit 10.28

WAIVER AND CONSENT TO CREDIT AGREEMENT

LASALLE RETAIL FINANCE

 

 

Date: May     , 2008

THIS WAIVER AND CONSENT TO CREDIT AGREEMENT (this “Waiver”) is made to the
Credit Agreement (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) dated as of July 2, 2007 by and among:

AMERICAN APPAREL (USA), LLC (f/k/a AAI Acquisition LLC (successor by merger to
American Apparel, Inc.)), a California limited liability company, as agent for
itself and the other Borrowers party thereto (in such capacity, the “Lead
Borrower”);

THE BORROWERS now or hereafter party to the Credit Agreement;

THE FACILITY GUARANTORS now or hereafter party to the Credit Agreement;

LASALLE BUSINESS CREDIT, LLC, AS AGENT FOR LASALLE BANK MIDWEST NATIONAL
ASSOCIATION, ACTING THROUGH ITS DIVISION, LASALLE RETAIL FINANCE, with offices
at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, as administrative
agent (in such capacity, the “Administrative Agent”) for its own benefit and the
benefit of the other Credit Parties;

LASALLE BUSINESS CREDIT, LLC, AS AGENT FOR LASALLE BANK MIDWEST NATIONAL
ASSOCIATION, ACTING THROUGH ITS DIVISION, LASALLE RETAIL FINANCE, with offices
at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, as collateral
agent (in such capacity, the “Collateral Agent”, and together with the
Administrative Agent, individually an “Agent” and collectively, the “Agents”)
for its own benefit and the benefit of the other Credit Parties;

WELLS FARGO RETAIL FINANCE, LLC, with offices at One Boston Place, 19th Floor,
Boston, Massachusetts 02108, as collateral monitoring agent (in such capacity,
the “Collateral Monitoring Agent”) for its own benefit and the benefit of the
other Credit Parties;

the LENDERS party to the Credit Agreement; and

LASALLE BANK NATIONAL ASSOCIATION, a national banking association with offices
at 135 South LaSalle Street, Chicago, Illinois 60603, as Issuing Bank;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

1



--------------------------------------------------------------------------------

BACKGROUND

A. The Lead Borrower has advised the Agents that certain Events of Default have
occurred as a result of the Loan Parties’ failure to comply with, among other
things, certain financial performance covenants and other covenants, as more
particularly set forth on Exhibit A annexed hereto (collectively, the “Financial
and Compliance Events of Default”).

B. The Lead Borrower has further advised the Agents that the Lead Borrower has
entered into that certain Asset Purchase Agreement dated as of April 8, 2008
(“the “APA”) by and between USDF, a California corporation (the “Seller”), and
the Lead Borrower, pursuant to which the Lead Borrower has agreed to purchase
certain assets (the “Purchased Assets”) of the Seller’s garment dying and
finishing business (the “Acquisition”) for the aggregate sum of approximately
$3,500,000.00 (the “Purchase Price”). The Lead Borrower has further advised the
Agents that the Lead Borrower has commenced making payments of the Purchase
Price to Seller in respect of such Acquisition. Absent the consent of the Agents
and the Required Lenders, the Acquisition would constitute an Event of Default
(the “Acquisition Event of Default”, and together with the Financial and
Compliance Events of Default, collectively, the “Specified Events of Default”)
under Section 7.01(d) of the Credit Agreement as a result of the failure of the
Loan Parties to comply with Section 6.04 of the Credit Agreement. Furthermore,
the commencement of the payment of the Purchase Price constitutes a Default
under Section 7.01(d) as a result of the failure of the Loan Parties to comply
with Section 6.04 of the Credit Agreement (relating to investments and
acquisitions).

C. In light of the foregoing, the Lead Borrower has requested that the Agents
and the Required Lenders consent to the Acquisition and waive the Specified
Events of Default. The Agents and the Required Lenders are willing to waive the
Specified Events of Default, on the terms and conditions set forth herein

Accordingly, it is hereby agreed as follows:

 

1. Waiver of Specified Events of Default. The Agents and the Required Lenders
hereby waive the Specified Events of Default. The Loan Parties acknowledge and
agree that:

 

  (a) The foregoing waiver is a one-time waiver and shall not be deemed to
constitute a waiver of any other Event of Default or a waiver of any other
requirement of the Credit Agreement with respect to any other circumstance,
including, without limitation, any failure by the Loan Parties to comply with
the financial performance covenants or other covenants set forth in Sections
5.01, 6.01, 6.04 or 6.08.

 

  (b) The consent and waiver provided above shall not take effect upon the
execution of this Agreement, and shall only take effect upon satisfaction of
each and all of the requirements of Section 2, below.

 

2. Conditions to Effectiveness. The Waiver provided in Section 1 above shall be
effective as of (i) with respect to the Specified Events of Default referred to
in Items 1 and 2 of Exhibit A, February 29, 2008, (ii) with respect to the
Specified Events of Default referred to in Items 3 through 11 of Exhibit A,
March 31, 2008, and (iii) with respect to the Acquisition Event of Default and
the Specified Events of Default referred to in Items 12 through 16 of Exhibit A,
the date hereof, in each case upon the fulfillment of the following conditions
precedent:

 

  (a) All actions on the part of the Loan Parties necessary for the valid
execution, delivery, and performance by the Loan Parties of this Waiver shall
have been duly and effectively taken.

 

  (b) The Administrative Agent shall have received an original copy of this
Waiver duly executed and delivered by the Loan Parties, the Agents, and the
Required Lenders.

 

  (c)

The Administrative Agent shall have received a copy of that certain Amendment
No. 6, Consent and Waiver to Credit Agreement of American Apparel (USA), LLC,
dated as of the date hereof, with respect to the SOF Investments Loan (the “SOF
Waiver”), duly executed by all parties thereto, pursuant to which SOF
Investments shall have waived the defaults arising from, among other things, the

 

2



--------------------------------------------------------------------------------

 

breaches by the Lead Borrower (as Borrower with respect to the SOF Investments
Loan) of Section 5.01, Section 6.04, Section 6.11 or Section 6.12 of the “Credit
Agreement” (as such term is defined in the SOF Waiver).

 

  (d) The Administrative Agent shall have received, for the ratable benefit of
the Lenders executing this Waiver, a waiver fee in the amount of $93,750.00,
which shall be fully earned on the date hereof and shall not be subject to
refund or rebate in whole or in part under any circumstance. The Administrative
Agent is hereby authorized to make a Credit Extension to pay the waiver fee.

 

  (e) The Administrative Agent shall have instituted an Availability Reserve
under the Borrowing Base (which Availability Reserve shall be in addition to all
other Reserves under the Borrowing Base) in the amount of $4,500,000, which
Availability Reserve shall remain in place until satisfaction of the obligations
of the Loan Parties set forth in Section 3 hereof.

 

  (f) The Administrative Agent shall have received reimbursement from the Loan
Parties for all reasonable costs, expenses, and legal fees incurred by the
Administrative Agent through May     , 2008 in connection with the negotiation,
preparation, and execution of this Waiver. Provided that the Administrative
Agent shall have notified the Lead Borrower of the amount of such costs,
expenses, and legal fees incurred through such date, the Administrative Agent is
hereby authorized to make a Credit Extension to reimburse the Administrative
Agent for such costs, expenses, and legal fees. Each of the Loan Parties
acknowledges and agrees that additional statements for all reasonable costs,
expenses, and legal fees incurred by the Administrative Agent in connection with
the negotiation, preparation, and execution of this Waiver for periods after May
    , 2008 will be rendered and paid as set forth in the Credit Agreement.

 

3. Amendment; Joinder; Pledge. Each Loan Party hereby agrees to enter into, by
May 31, 2008, each in form and substance satisfactory to the Agents and each
Lender in their discretion, (i) an amendment to the Credit Agreement and related
documents, which amendment and related documents may, among other things,
(a) effect a joinder by American Apparel, Inc. (f/k/a Endeavor Acquisition
Corp.) to the Loan Documents, whereby American Apparel, Inc. (f/k/a Endeavor
Acquisition Corp.) shall become a Facility Guarantor thereunder, and (b) delete
certain financial performance covenants, including, without limitation, the
financial performance covenant relating to Capital Expenditures, in each case in
accordance with the Summary of Terms and Conditions set forth as Exhibit B
hereto, and (ii) an amendment to the Pledge Agreement, pursuant to which, among
other things, the parties thereto shall amend Schedule I thereto to include all
Subsidiaries in existence as of the date of such amendment. The failure of the
Loan Parties to enter into the foregoing amendments and related documents by
May 31, 2008 shall constitute an Event of Default under the Credit Agreement for
all purposes but shall not invalidate the waiver provided in Section 1 above.

 

4.

No Continuing Waiver. The Loan Parties acknowledge and agree that since the
Closing Date, in addition to the Specified Events of Default, certain Events of
Default (together with the Specified Events of Default, collectively, the “Past
Events of Default”) have occurred as a result of the Loan Parties’ actions in
violation of the Credit Agreement and failure to obtain prior consent from the
Agents and the Lenders for such actions, as such Past Events of Default are more
specifically described herein and in (i) that certain Default Waiver dated as of
November 23, 2007, by and among the Administrative Agent, certain of the
Lenders, and the Lead Borrower, (ii) that certain Second Amendment and Waiver
dated as of November 26, 2007, by and between, among others, the Agents, the
certain of the Lenders, and the Loan Parties, (iii) that certain Waiver and
Consent dated as of December 28, 2007, by and among the Agents, certain of the
Lenders, and the Lead Borrower, and (iv) that certain Waiver to Credit Agreement
dated as of February 29, 2008, by and among the Agents, the Lenders and the Loan
Parties. The Agents and the Lenders have consented to waive such Past Events of
Default based on their consideration of certain facts and circumstances
presented at the time of each request from the Loan Parties for such waiver. The
Loan Parties further acknowledge and agree that the Agents and the Lenders are
under no obligation to waive any future Event of Default arising after the

 

3



--------------------------------------------------------------------------------

 

date hereof and that the Agents and the Lenders shall determine whether to waive
any such Event of Default based on facts and circumstances in existence when
such Event of Default arises. Nothing herein or in any other communication with
any Agent or any Lender shall be deemed an agreement by any Agent or any Lender
to forbear from exercising any and all of their rights, remedies, powers, and
privileges with respect to any other Events of Default.

 

5. Financial Statements for Fiscal Month Ending April 30, 2008. The parties
hereto acknowledge and agree that notwithstanding anything in the Credit
Agreement to the contrary, the date by which the Lead Borrower shall have
furnished to the Administrative Agent the financial statements and Compliance
Certificate referred to in Section 5.01(b) and Section 5.01(c) of the Credit
Agreement for the Fiscal Month ended April 30, 2008, is hereby extended by ten
(10) days to June 9, 2008.

 

6. Representations and Warranties; Ratification of Loan Documents. In order to
induce the Agents and the Lenders to enter into this Waiver, each Loan Party
hereby represents and warrants that except for the Specified Events of Default,
no Default or Event of Default by any Loan Party exists under the Credit
Agreement or under any other Loan Document. Except as expressly provided in this
Waiver, all terms and conditions of the Credit Agreement and the other Loan
Documents shall remain in full force and effect. The Loan Parties hereby ratify,
confirm, and re-affirm all terms and provisions of the Loan Documents, except
that any representation or warranty made as of a specific date shall be true and
correct only as of the date so specified.

 

7. Acknowledgement of Obligations. Each of the Loan Parties hereby acknowledges
and agrees that there is no basis nor set of facts on which any amount (or any
portion thereof) owed by the Loan Parties under the Credit Agreement and the
Loan Documents could be reduced, offset, waived, or forgiven, by rescission or
otherwise; nor is there any claim, counterclaim, offset, or defense (or other
right, remedy, or basis having a similar effect) available to any of the Loan
Parties with regard thereto; nor is there any basis on which the terms and
conditions of any of the Obligations could be claimed to be other than as stated
on the written instruments which evidence such Obligations.

 

8. Waiver of Claims and Release. Each of the Loan Parties hereby acknowledges
and agrees that it has no offsets, defenses, claims, or counterclaims against
the Agents, the Lenders, or their respective parents, affiliates, predecessors,
successors, or assigns, or their officers, directors, employees, attorneys, or
representatives, with respect to the Obligations, or otherwise, and that if any
of the Loan Parties now has, or ever did have, any offsets, defenses, claims, or
counterclaims against such Persons, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of execution of this Waiver, all of them are hereby expressly WAIVED, and each
of the Loan Parties hereby RELEASES such Persons from any liability therefor.

 

9. Binding Effect. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their representatives, successors
and assigns.

 

10. Multiple Counterparts. This Waiver may be executed in multiple counterparts,
each of which shall constitute an original and together which shall constitute
but one and the same instrument.

 

11. Governing Law. This Waiver shall be construed, governed, and enforced
pursuant to the laws of the Commonwealth of Massachusetts, without giving effect
to principles of conflicts of laws.

 

12. Loan Document. This Waiver shall constitute a Loan Document for all
purposes. Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Waiver as of the
date above first written. This Waiver is intended to take effect as a sealed
instrument.

 

AMERICAN APPAREL (USA), LLC,

as Lead Borrower and as a Borrower

By:     Name:     Title:    

AMERICAN APPAREL RETAIL, INC.,

as a Borrower

By:     Name:     Title:     AMERICAN APPAREL DYEING & FINISHING, INC., as a
Borrower By:     Name:     Title:    

KCL KNITTING, LLC, as a Borrower By:   American Apparel (USA), LLC, its sole
member   By:       Name:       Title:    

Signature Page to Waiver to Credit Agreement



--------------------------------------------------------------------------------

AMERICAN APPAREL, LLC, as a Facility Guarantor By:   American Apparel (USA),
LLC, its sole member   By:       Name:       Title:    

FRESH AIR FREIGHT, INC., as a Facility Guarantor By:     Name:     Title:    

 

Signature Page to Waiver to Credit Agreement

 



--------------------------------------------------------------------------------

LASALLE BUSINESS CREDIT, LLC,

As Agent for LaSalle Bank Midwest National Association, acting through its
division, LaSalle Retail Finance, as Administrative Agent, as Collateral Agent,
as Swingline Lender and as Lender

By:     Name:   Stephen J. Garvin Title:   Vice President LASALLE BANK NATIONAL
ASSOCIATION, as Issuing Bank By:     Name:   Stephen J. Garvin Title:   Vice
President

 

Signature Page to Waiver to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO RETAIL FINANCE, LLC,

as Collateral Monitoring Agent and as a Lender

By:     Name:   Emily Abrahamson Title:   Assistant Vice President/Account
Executive

 

 

 

Signature Page to Waiver to Credit Agreement



--------------------------------------------------------------------------------

NATIONAL CITY BUSINESS CREDIT, INC.,

as a Lender

By:     Name:   Kathryn C. Ellero Title:   Vice President

 

 

 

Signature Page to Waiver to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

Financial and Compliance Events of Default

1. The Loan Parties have failed to deliver, within thirty (30) days following
the end of the Fiscal Month ending January 31, 2008, the financial statements
for such Fiscal Month, which are required to be delivered pursuant to
Section 5.01(b) of the Credit Agreement. Such failure constitutes an Event of
Default under Section 7.01(e) of the Credit Agreement.

2. The Loan Parties have failed to deliver, within thirty (30) days following
the end of the Fiscal Month ending January 31, 2008, the Compliance Certificate
for such Fiscal Month, which is required to be delivered pursuant to
Section 5.01(c) of the Credit Agreement. Such failure constitutes an Event of
Default under Section 7.01(e) of the Credit Agreement.

3. The Loan Parties failed to deliver, within thirty (30) days following the end
of the Fiscal Month ending February 29, 2008, the financial statements for such
Fiscal Month, which are required to be delivered pursuant to Section 5.01(b) of
the Credit Agreement. Such failure constitutes an Event of Default under
Section 7.01(e) of the Credit Agreement.

4. The Loan Parties have failed to deliver, within thirty (30) days following
the end of the Fiscal Month ending February 29, 2008, the Compliance Certificate
for such Fiscal Month, which is required to be delivered pursuant to
Section 5.01(c) of the Credit Agreement. Such failure constitutes an Event of
Default under Section 7.01(e) of the Credit Agreement.

5. The Loan Parties have failed to deliver, within thirty (30) days following
the end of the Fiscal Month ending March 31, 2008, the financial statements for
such Fiscal Month, which are required to be delivered pursuant to
Section 5.01(b) of the Credit Agreement. Such failure constitutes an Event of
Default under Section 7.01(e) of the Credit Agreement.

6. The Loan Parties have failed to deliver, within thirty (30) days following
the end of the Fiscal Month ending March 31, 2008, the Compliance Certificate
for such Fiscal Month, which is required to be delivered pursuant to
Section 5.01(c) of the Credit Agreement. Such failure constitutes an Event of
Default under Section 7.01(e) of the Credit Agreement.

7. The Loan Parties have violated the financial performance covenant set forth
in Section 2 of Exhibit M of the Credit Agreement by making Capital Expenditures
in excess of $5,000,000.00 during the Fiscal Quarter ending March 31, 2008, as
more specifically described below:

 

Covenant

   Actual Capital Expenditures
as of March 31, 2008

Not more than $5,000,000.00

   $ 14,791,354.00

Such violation constitutes an Event of Default under Section 7.01(d) of the
Credit Agreement.

8. The Loan Parties have violated the financial performance covenant set forth
in Section 4 of Exhibit M of the Credit Agreement by failing to maintain a
Consolidated Fixed Charge Coverage Ratio of not less than 1:00 to 1.00 for the
Fiscal Quarter ending March 31, 2008, as more specifically described below:

 

Covenant

   Actual

Not less than 1.00 to 1.00

   0.6510 to 1.00

Such violation constitutes an Event of Default under Section 7.01(d) of the
Credit Agreement.

 

Exhibit A to Waiver to Credit Agreement



--------------------------------------------------------------------------------

9. The Loan Parties have violated Section 6.01 of the Credit Agreement by
permitting American Apparel Japan Yugen Kaisha, a Subsidiary of a Loan Party, to
incur Indebtedness to a Person in the amount of JPM100,000,000. Such violation
constitutes an Event of Default under Section 7.01(d) of the Credit Agreement.

10. The Loan Parties have violated Sections 6.04 and 6.08 of the Credit
Agreement by making intercompany loans and other transfers to certain
Subsidiaries of the Loan Parties prior to March 31, 2008, including, without
limitation, Subsidiaries organized or to be organized under the laws of China,
which act is an Investment that is not a Permitted Investment. Such violation
constitutes an Event of Default under Section 7.01(d) of the Credit Agreement.

11. The Loan Parties have materially breached the documents, instruments and
agreements executed in connection with the SOF Investments Loan by engaging in
the actions referred to with respect to the Acquisition Event of Default and
Items 1 through 10 of this Exhibit A. Such breach constitutes an Event of
Default under Section 7.01(r) of the Credit Agreement.

12. The Loan Parties have violated Sections 6.04 and 6.08 of the Credit
Agreement by making intercompany loans and other transfers to certain
Subsidiaries of the Loan Parties during the months of April and May, 2008,
including, without limitation, Subsidiaries organized or to be organized under
the laws of Brazil and China, which act is an Investment that is not a Permitted
Investment. Such violation constitutes an Event of Default under Section 7.01(d)
of the Credit Agreement.

13. The Loan Parties have violated the financial performance covenant set forth
in Section 2 of Exhibit M of the Credit Agreement by making Capital Expenditures
in excess of $5,000,000.00 during the Fiscal Quarter ending June 30, 2008. Such
violation constitutes an Event of Default under Section 7.01(d) of the Credit
Agreement.

14. The Loan Parties have violated the financial performance covenant set forth
in Section 2 of Exhibit M of the Credit Agreement by making Capital Expenditures
in excess of $17,500,000.00 during the Fiscal Year ending December 31, 2008.
Such violation constitutes an Event of Default under Section 7.01(d) of the
Credit Agreement.

15. The Lead Borrower has advised the Agents and the Lenders that the Loan
Parties are likely to fail to comply with the financial performance covenant set
forth in Section 4 of Exhibit M to the Credit Agreement relating to Consolidated
Fixed Charge Coverage Ratio for the Fiscal Quarter ending June 30, 2008. Such
likely failure constitutes a Default under Section 7.01(d) of the Credit
Agreement.

16. The Loan Parties have materially breached the documents, instruments and
agreements executed in connection with the SOF Investments Loan by engaging in
the actions referred to with respect to Items 12 through 15 of this Exhibit A.
Such breach constitutes an Event of Default under Section 7.01(r) of the Credit
Agreement.

 

Exhibit A to Waiver to Credit Agreement



--------------------------------------------------------------------------------

Exhibit B

Summary of Terms and Conditions

1077959.9

 

Exhibit B to Waiver to Credit Agreement